NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



KEVIN A. KYLE, TRUSTEE;            )
DAMASCUS TRADING COMPANY,          )
LLC; KIMBERLY REGENESIS, LLC;      )
and MOURACADE REGENERATIVE         )
MEDICINE, LLC,                     )
                                   )
             Petitioners,          )
                                   )
v.                                 )                    Case No. 2D17-3620
                                   )
LEE COUNTY, a Florida political    )
subdivision,                       )
                                   )
             Respondent.           )
___________________________________)

Opinion filed April 20, 2018.

Petition for Writ of Certiorari to the Circuit
Court for the Twentieth Judicial Circuit for
Lee County; sitting in its appellate capacity.

James K. Green of James K. Green, P.A.,
West Palm Beach, for Petitioners.

Mark A. Trank, Assistant County Attorney,
Lee County Attorney's Office, Fort Myers,
for Respondent.



PER CURIAM.


              Denied.
KHOUZAM, LUCAS, and SALARIO, JJ., Concur.




                                   -2-